United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3302
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Bernard J. Iron Shell,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 28, 2006
                                Filed: December 5, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Bernard J. Iron Shell appeals the sentence the district court1 imposed after he
pleaded guilty to involuntary manslaughter, in violation of 18 U.S.C. §§ 1112 and
1153. His counsel seeks to withdraw and asserts in a brief filed under Anders v.
California, 386 U.S. 738 (1967), that the 72-month prison term (the statutory
maximum) is excessive and an abuse of discretion.




      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
       We enforce the broad appeal waiver included in Iron Shell’s oral plea
agreement. The plea colloquy reflects that Iron Shell understood and voluntarily
accepted the terms of the plea agreement, including the waiver; this appeal falls within
the scope of the waiver; and no injustice would result. See United States v. Curtis,
336 F.3d 666, 669-70 (8th Cir. 2003) (enforcing oral-plea-agreement terms reflected
in plea transcript); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (discussing enforceability of appeal waiver); see also United States v. Estrada-
Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver
in Anders case).

      Accordingly, we dismiss the appeal, and we grant counsel leave to withdraw.
                     ______________________________




                                          -2-